[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO REARGUE, SET ASIDE OR ARTICULATE (#127)
The defendant raises three issues concerning the court's decision dated June 13, 1991.
First, the court was asked to rule on the items listed on defendant's Exhibit #1 what were marked by highlight felt marker. The payment of $59.85 listed as made on June 10, 1988 was not marked in highlight and was not considered by the court. It will not be considered at this time.
Second, the defendant claims that he should be reimbursed for "any loans or advances made by the husband for the payment of the parties'  oldest son's years at the University of Connecticut" including the fifth year the older son spend obtaining a degree. The agreement uses similar wording for the younger son's "college education" and defining the expenses as limited to a "full undergraduate education". The court's reading of the agreement's provisions concerning post 18 years of age college education, in context, is found to be a four year undergraduate program. The court declines to amend its ruling regarding the older son's fifth year at U. Conn.
Third, the defendant reargues the allocation of expenses incurred subsequent to default in the mortgages. The court's opinion covers that issue, nothing new was presented during argument of this motion and the court will not amend the decision in this regard.
The defendant's motion is denied. CT Page 6285
DENNIS F. HARRIGAN, J.